

116 HR 5719 IH: Closing Loopholes On SafetyNet Exploitation Act
U.S. House of Representatives
2020-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5719IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2020Mr. Arrington (for himself, Mr. Johnson of South Dakota, Mr. Yoho, Mr. Aderholt, and Mr. Smith of Nebraska) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food and Nutrition Act of 2008 to modify the standards to determine eligibility to
			 receive supplemental nutrition assistance program benefits, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Closing Loopholes On SafetyNet Exploitation Act or the CLOSE Act. 2.Amendments (a)Eligibility requirementsSection 5(a) of the Food and Nutrition Act of 2008 (7 U.S.C. 2014(a)) is amended by adding at the end the following: However, no individual shall be eligible to receive benefits pursuant to this section if they do not meet the same income and resource criteria to which other applicants are subjected under subsections (c) and (g)..
 (b)Financial Asset verificationThe Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) is amended by inserting after section 11 the following:
				
					11A.Financial asset verification through access to information held by financial institutions
						(a)Implementation
 (1)In generalSubject to the provisions of this section, each State shall implement a financial asset verification program described in subsection (b), for purposes of determining or redetermining the eligibility of an individual to participate in the supplemental nutrition assistance program.
 (2)Plan submittalIn order to meet the requirement of paragraph (1), each State shall— (A)submit not later than a deadline specified by the Secretary consistent with paragraph (3), a State plan amendment that describes how the State intends to implement the asset verification program; and
 (B)provide for implementation of such program for eligibility determinations and redeterminations made on or after 6 months after the deadline established for submittal of such plan amendment.
								(3)Phase-in
 (A)Implementation in statesThe Secretary shall require States to submit and implement a financial asset verification program under this subsection in such manner as is designed to result in the application of such programs, in the aggregate for all such States, to households of approximately, but not less than, the following percentage of households, in the aggregate for all such States, by the end of the fiscal year involved:
 (i)12.5 percent by the end of fiscal year 2021. (ii)25 percent by the end of fiscal year 2022.
 (iii)50 percent by the end of fiscal year 2023. (iv)75 percent by the end of fiscal year 2024.
 (v)100 percent by the end of fiscal year 2025. (B)ConsiderationIn selecting States under subparagraph (A), the Secretary shall consult with the States involved and take into account the feasibility of implementing asset verification programs in each such State.
 (C)ConstructionNothing in subparagraph (A) shall be construed as preventing a State from requesting, and the Secretary from approving, the implementation of a financial asset verification program in advance of the deadline otherwise established under such subparagraph.
 (4)Exemption of territoriesThis section shall only apply to the 50 States and the District of Columbia. (b)Financial Asset Verification Program (1)In generalFor purposes of this section, a financial asset verification program means a program described in paragraph (2) under which a State—
 (A)requires each applicant for, or recipient of, supplemental nutrition assistance program benefits to provide authorization by such applicant or recipient (and any other person whose resources are required by law to be disclosed to determine the eligibility of the applicant or recipient for such benefits) for the State to obtain (subject to the cost reimbursement requirements of section 1115(a) of the Right to Financial Privacy Act but at no cost to the applicant or recipient) from any financial institution (within the meaning of section 1101(1) of such Act) any financial record (within the meaning of section 1101(2) of such Act) held by the institution with respect to the applicant or recipient (and such other person, as applicable), whenever the State determines the record is needed in connection with a determination with respect to such eligibility for (or the amount or extent of) such benefits; and
 (B)uses the authorization provided under subparagraph (A) to verify the financial resources of such applicant or recipient (and such other person, as applicable), in order to determine or redetermine the eligibility of such applicant or recipient to receive supplemental nutrition assistance program benefits.
 (2)Program describedA program described in this paragraph is a program for verifying individual assets in a manner consistent with the approach used by the Commissioner of Social Security under section 1631(e)(1)(B)(ii) of the Social Security Act.
 (c)Duration of AuthorizationNotwithstanding section 1104(a)(1) of the Right to Financial Privacy Act, an authorization provided to a State under subsection (b)(1) shall remain effective until the earliest of—
 (1)the rendering of a final adverse decision on the applicant's application to participate in the supplemental nutrition assistance program;
 (2)the cessation of the recipient's eligibility to participate in the supplemental nutrition assistance program; or
 (3)the express revocation by the applicant or recipient (or such other person described in subsection (b)(1), as applicable) of the authorization, in a written notification to the State.
							(d)Treatment of Right to Financial Privacy Act Requirements
 (1)An authorization obtained by the State under subsection (b)(1) shall be considered to meet the requirements of the Right to Financial Privacy Act for purposes of section 1103(a) of such Act, and need not be furnished to the financial institution, notwithstanding section 1104(a) of such Act.
 (2)The certification requirements of section 1103(b) of the Right to Financial Privacy Act shall not apply to requests by the State pursuant to an authorization provided under subsection (b)(1).
 (3)A request by the State pursuant to an authorization provided under subsection (b)(1) is deemed to meet the requirements of section 1104(a)(3) of the Right to Financial Privacy Act and of section 1102 of such Act, relating to a reasonable description of financial records.
 (e)Required DisclosureThe State shall inform any person who provides authorization pursuant to subsection (b)(1)(A) of the duration and scope of the authorization.
 (f)Refusal or Revocation of AuthorizationIf an applicant for, or recipient of, supplemental nutrition assistance program benefits (or such other person described in subsection (b)(1), as applicable) refuses to provide, or revokes, any authorization made by the applicant or recipient (or such other person, as applicable) under subsection (b)(1)(A) for the State to obtain from any financial institution any financial record, the State may, on that basis, determine that the applicant or recipient is ineligible to participate in the supplemental nutrition assistance program.
 (g)Use of ContractorFor purposes of implementing a financial asset verification program under this section, a State may select and enter into a contract with a public or private entity meeting such criteria and qualifications as the State determines appropriate, consistent with requirements in regulations relating to general contracting provisions and with section 1903(i)(2) of the Social Security Act. In carrying out activities under such contract, such an entity shall be subject to the same requirements and limitations on use and disclosure of information as would apply if the State were to carry out such activities directly.
 (h)Technical AssistanceThe Secretary shall provide States with technical assistance to aid in implementation of a financial asset verification program under this section.
 (i)ReportsA State implementing a financial asset verification program under this section shall furnish to the Secretary such reports concerning the program, at such times, in such format, and containing such information as the Secretary determines appropriate..
 3.Effective dateThis Act and the amendments made by this Act shall take effect on October 1, 2020. 